Exhibit 16.1Letter of Yoganandh & Ram, Chartered Accountants Date March 27, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 2-549-7561 Ladies and Gentlemen: We have read Item 4 of India Globalization Capital, Inc.’s Form 8-K dated March 27, 2013 and have the following comments: 1.We agree with the statements in paragraphs two to five. (Both included) 2.We have no basis on which to agree or disagree with the statements made in paragraphs one, six, and seven. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Yoganandh & Ram
